Title: From Thomas Jefferson to John Nicholas, Jr., 8 June 1793
From: Jefferson, Thomas
To: Nicholas, John, Jr.



Dear Sir
Philadelphia June 8. 1793.

Your favor from Richmond was duly received, and the advertisement put into Freneau’s and Fenno’s papers, as these go through most of the states. I changed the direction of the application to the printers, and desired each of them to send the applicants to me. It is not in my power to give you any exact information on the subject of the mines, as I was too young at the death of my father to notice such things minutely. I have little news to give you in addition to what you will see in the public papers. We learn from the islands of St. Domingo and Martinique that they are preparing to oppose the English, and that they are disposed and able to repel them if an attack should be attempted. The Indian treaty will, we learn, be a month later than was contemplated. I am longing to be with you in Albemarle, without being able to fix the time. My attachments to that part of the world and it’s inhabitants will let me be happy no where else and with no others. Remember me affectionately to all our neighbors and particularly to Mrs. Nicholas. I am Dear Sir your affectionate friend & servt

Th: Jefferson

